PER CURIAM:
Emmett Barkley appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Barkley v. Pierce, No. 1:07-cv01974-JFM (D.Md., Aug. 21, 2007). We further deny as moot Barkley’s motion for expedited adjudication of this appeal. We dispense with oral argument because the facts and legal contentions are adequately *527presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.